tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s first you failed to provide sufficient information in your application to enable us to determine that you are eligible for recognition of exempt status second you failed the organizational_test because you did not provide a copy of your articles of incorporation you also fail the operational_test because you will be engaging in activities that are commercial and do not have an exempt_purpose third you will impermissibly operate for the benefit of your founder and his for-profit entity finally your net_earnings will likely inure to the benefit of your founder because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice further action if you agree with our deletions you do not need to take any if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uniform issue list legend j s o o o o a o e identification_number contact number fax number employer_identification_number u e n m a m w b n w o w environmental issues business issue medical projects environmental projects military projects w o w w o u o p dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you taxpayer are a non-profit corporation formed in state1 on date1 you submitted a form_1023 seeking recognition of exemption under sec_501 on date2 you submitted a certificate of incorporation issued by state1 and dated date‘ but did not provide a copy of your articles of incorporation you also submitted certification from state2 showing that you are registered as a foreign nonprofit corporation in state2 you did not adopt bylaws and although you stated that you adopted a conflict of interest policy you did not provide a copy you indicated in your application that you would be engaged in a variety of activities you stated that you would engage in economic development operate as a cooperative hospital_service_organization under sec_501 operate as a charitable risk_pool under sec_501 operate a school provide hospital or medical_care provide low-income_housing or housing for the elderly or handicapped provide scholarships fellowship educational loans or other educational grants to individuals and that you will simultaneously be a publicly supported charity and a private_operating_foundation you partially completed various schedules for the form_1023 including schedule b schools colleges and universities schedule c hospitals and medical_research organizations schedule d a supporting organizations schedule e organizations not filing form_1023 within months of formation schedule f homes for the elderly or handicapped or low- income housing schedule g successors to other organizations and schedule h organizations providing scholarships fellowships educational loans or other educational grants to individuals and private_foundations requesting advance approval of individual grant procedures you also submitted a copy of your business plan objectives these include demanding changes to laws regarding environmental issues and a business issue you also state that your purposes include stopping venture capitalists medical projects building affordable residential homes providing disaster relief and preventing divorce you also provide that you will create a prison and develop new environmental projects and military projects in this document you list several of your in your business plan you make repeated reference to for-profit and its you have a close relationship with for-profit that organization shares its director and founder founder with you activities and products you also filled out schedule d of the form_1023 and stated that your supported_organization is for-profit on schedule d you provided that you will distribute at least of your income to for-profit you also included with your application a single charter document for both you and for-profit you state that you started with for-profit but decided to start a wonderful npo exempt_corporation because you failed to secure your funding on your application and supporting documentation you list founder as your founder ceo and chairman you listed no other officers directors trustees or employees you stated that founder’s annual actual or estimated compensation is dollar_figure law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual exempt sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization contain specific language enumerated in this section sec_1_501_c_3_-1 of the regulations states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 thus an organization that is empowered by its articles to engage in a manufacturing business or to engage in the operation of a social_club does not meet the organizational_test regardless of the fact that its articles may state that such organization is created for charitable purposes within the meaning of’ sec_501 sec_1_501_c_3_-1 of the regulations states that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revproc_75_50 1975_2_cb_587 sets forth guidelines and recordkeeping requirements regarding racially nondiscriminatory policies for private_schools that are applying for recognition of exemption under sec_501 revproc_2011_9 2011_2_irb_283 section dollar_figure provides that exempt status may be recognized in advance of the organization's operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university and therefore the association did not qualify for exemption in 765_f2d_1387 9th cir affg 48_tcm_471 the court found that it was unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the court noted that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit benefits substantially from the operation of the church the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax exempt status including establishing that its net_earnings will not inure to the benefit of private individuals and that it will not serve private interests see eg 505_f2d_1068 6th cir 412_f2d_1197 ct ci church of technology v united_states ci ct share network foundation v commissioner 78_tcm_6 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service’s denial stated it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income_tax are matters of legislative grace in 74_tc_531 aff'd 670_f2d_104 9th cir the tax_court explained that an organization that is closely- controlled by related individuals must clearly demonstrate that private interests will not be served and that net_earnings will not inure to the benefit of insiders given the control_over the petitioner organization by related individuals the court could not conclude from the information in the administrative record that part of the net_earnings did not inure to the benefit of the controlling family or stated another way that petitioner was not operated for the family’s private benefit in reaching this conclusion the court noted that the situation calls for open and candid disclosure of all facts bearing upon petitioner's organization operations and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the f such disclosure is not made the logical inference is that the facts revenue laws if disclosed would show that petitioner fails to meet the requirements of sec_501 in 82_tc_215 an organization was formed to provide education and charity but failed to provide sufficient details regarding its proposed operations the court held that it failed to prove that it would operate exclusively for exempt purposes under sec_501 of the code in 86_tc_916 the court held that a church with only two members was not eligible for recognition of tax exemption because its net_earnings inured to the benefit of one of these members the court noted that where an individual or small_group has exclusive control_over the management of the organization’s funds and is the principal recipient of the distributions of the organization prohibited inurement is strongly suggested in american science foundation v commissioner 52_tcm_1049 the court determined that an organization was not eligible for recognition of tax exemption because it failed to provide sufficient information to permit the conclusion that its activities will be exclusively in furtherance of exempt purposes rationale to qualify for exemption under sec_501 a taxpayer'must demonstrate that it is both organized and operated exclusively for exempt purposes and that no part of its earnings inure to private individuals sec_501 sec_1_501_c_3_-1 you have not demonstrated that you are organized and operated for exclusively exempt purposes additionally your assets and income may inure to the benefit of your founder and for-profit therefore we can not recognize you as exempt from taxation see sec_501 sec_1_501_c_3_-1 ii to be organized exclusively for exempt purposes an organization's articles of organization must limit its purposes to one or more exempt purposes and must not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which do not further one or more exempt purposes sec_1 c -1 b i iii and iv as noted above although you submitted documentation that you are incorporated you did not provide a copy of your articles if incorporation as such you have not demonstrated that your articles of incorporation contain the requisite language and therefore fail the organizational_test c -1 b additionally you are not operated for exclusively exempt purposes an applicant is required to submit sufficient information during the application process for the service to conclude that the organization is in compliance with the organizational and operational requirements of sec_501 before a ruling is issued revproc_2011_9 supra the organization has the burden of establishing through the administrative record that it operates as a sec_501 organization american science foundation 52_tcm_1049 denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met see id 82_tc_215 exempt status can be recognized in advance of operations if proposed operations can be described in enough detail to permit a conclusion that the organization will clearly meet the requirements of sec_501 revproc_2011_9 supra american science foundation 52_tcm_1049 the organization has the burden of providing sufficient substantive information regarding its activities and operations to establish entitlement to tax-exempt status see eg founding church of scientology f 2d pincite church of spiritual technology ci ct pincite bubbling well church of universal love t c pincite share network foundation t c m pincite any gaps contained in the administrative record are resolved in favor of the service new dynamics fed cl pincite it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 share network foundation 78_tcm_6 your application does not present adequate information to allow us to determine that you meet the operational_test your application lists a myriad of activities that you intend to engage in but did not describe how you will engage in those activities and how those activities further exempt purposes for example you state that you will economic development but did not explain how your activities would provide for economic development you stated that you would operate as a cooperative hospital_service_organization under sec_501 provide hospital or medical_care and completed schedule c but did not provide any details on how you are providing hospital or medical_care similarly you stated that you will operate a school and completed schedule b but did not describe your schools additionally while you stated that your schools would comply with revproc_75_50 supra you also indicated on schedule b that you have an objective to maintain segregated education although some of the activities you list may be exempt_activities you did not provide sufficient information about how you propose to conduct your activities to permit us to determine whether they will advance these purposes as required by revproc_2011_9 sec_4 therefore you are not operated exclusively for exempt purposes an organization will also not be organized and operated exclusively for exempt purposes if it is operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 your earnings appear to inure to founder and you appear to operate for the benefit of for-profit rather than for a public interest therefore you are not operated exclusively for exempt purposes you stated that founder is your founder ceo and chairman you did not indicate that you have any other officers directors or trustees you also have not adopted bylaws for the selection of these individuals you do not have any employees you stated that you have adopted a conflict of interest policy but did not provide a copy of this document you also indicated that founder’s annual compensation will be dollar_figure per year because founder is the only person associated with your organization and especially considering your lack of safeguards such as a conflict of interest policy we believe that your net_earnings will ultimately inure to the benefit of individual because your net_earnings will most likely inure to the benefit of founder you do meet the requirements of sec_1_501_c_3_-1 of the regulations in addition similar to what the court noted in church of eternal life and liberty the fact that you are a single individual with exclusive control_over the management and distribution of your organization’s funds strongly suggests prohibited inurement t c pincite additionally there are several indicators in your application that you are operating for the benefit of for-profit explicitly states that you started your organization because for-profit failed to secure funding in addition on schedule d for supporting organizations you stated that your supported for example you provided a copy of your and for-profit’s charter which organization is for-profit you also indicated on schedule d that at least of your income will go to for-profit courts have repeatedly held that an organization that operates to provide commercial benefits to a related for-profit has a substantial non-exempt purpose for example in church by mail v commissioner the court found that it was unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the court noted that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit benefits substantially from the operation of the church f 2d pincite similarly it appears from a thorough examination of your application that you founded your organization in order to fund for-profit in addition the few activities you were able to describe are so intertwined with those of for-profit that it is difficult to discern the distinction between you and for-profit consequently because you operate for the benefit of founder and for-profit you do not qualify for recognition of exemption conclusion your application_for exemption is denied first you failed to provide sufficient information in your application to enable us to determine that you are eligible for recognition of exempt status second you failed the organizational_test because you did not provide a copy of your articles of incorporation you also fail the operational_test because you will be engaging in activities that are commercial and do not have an exempt_purpose third you will impermissibly operate for the benefit of founder and for-profit finally your net_earnings will likely inure to the benefit of founder therefore you do not qualify for recognition of exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
